DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the claims:  Claims 1-27, 31-34, 60-78 are currently pending.
Priority:  This application has PRO 63/030,780 (05/27/2020)
and PRO 62/936,837 (11/18/2019).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-27, 31-34, 60-75, 77-78 are rejected under 35 U.S.C. 103 as being unpatentable over Elenko et al. (US20170095465) and Vaya et al. (US20060018933). 
	Regarding claim 1, Elenko teaches A method of treating schizophrenia or a disease related to schizophrenia in a patient in need thereof (claim 1: “A method of treating a central nervous system disorder in a patient” “the central nervous system disorder being selected from schizophrenia”), the method comprising: orally administering to the patient twice daily an oral pharmaceutical composition ([0015]: “the muscarinic Activator and Inhibitor can be taken orally”; comprising a plurality of xanomeline beads comprising xanomeline or a salt thereof, and a plurality of trospium beads comprising a salt of trospium (claim 1: “administering xanomeline and trospium chloride to the patient”; page 13, Table 7: Combination: “Xanomeline & Trospium chloride”; [0101]-[0104]: “controlled release formulation known to one skilled in the art”), via a titration scheme that comprises up-titration of the xanomeline, or a salt thereof, and the salt of trospium ([0123]: “Treatment may be initiated with smaller dosages that are less than the optimum dose of the compound. Thereafter, the dosage may be increased by small increments until the optimum balance between therapeutic effect and side effects is attained. This principle of drug titration is well understood by those of skill in the art.”).  
Although Elenko substantially teaches the claimed invention, Elenko does not specifically teach the composition comprising a plurality of beads.   However, Elenko teaches immediate and controlled release formulations ([0018] “The medicament may be given orally in tablets, troches, liquids, drops, capsules, caplets and gel caps or other such formulations known to one skilled in the art”; [0101]-[0104]: “The muscarinic Activator and Inhibitor may be in a dosage form that immediately releases the drug. In an alternative embodiment, the muscarinic Activator and Inhibitor are in a controlled release dosage form”; [0103]: “formulation comprises a matrix”; [0033]: a solid comprising cellulose and lactose) which are routinely formulated as “beads” or granules as disclosed by references such as Vaya ([0074]-[0083]) which one of ordinary skill in the art would have reasonably considered and it would have been obvious to one of ordinary skill in the art to grind or mill the pharmaceutical through routine experimentation to form a plurality of beads and arrive at the claimed invention with a reasonable expectation of success.

Regarding claims 3-6, depending from claim 2, Elenko does not specifically teach the claim’s titration scheme.  However, Elenko does teach dosage titration ([0123]: “Treatment may be initiated with smaller dosages that are less than the optimum dose of the compound. Thereafter, the dosage may be increased by small increments until the optimum balance between therapeutic effect and side effects is attained. This principle of drug titration is well understood by those of skill in the art.”) including ranges as in the instant claims ([0109]: “the medicament contains from five milligrams to 700 milligrams of xanomeline. In a preferred embodiment, the medicament contains from 25 milligrams to 300 milligrams of xanomeline.”; [0115]: “the medicament contains from one milligram to 400 milligrams of trospium chloride. In a preferred embodiment, the medicament contains from 6.5 milligrams to 200 milligrams of trospium chloride”).  Based on Elenko’s teaching, one of ordinary skill in the art would have considered routine optimization of the dosing and arrive at the claimed invention with a reasonable expectation of success.  
Regarding claim 7, Elenko teaches “wherein the central nervous system disorder is schizophrenia” (claims 1-2) which one of ordinary skill in the art would have considered and arrive at the claimed invention with a reasonable expectation of success.  
Regarding claim 8, 32-34, Elenko teaches well-known methods of demonstrating efficacy such as CGI measure or PANSS ([0062]: “As another example, objective physiological 
Regarding claims 9-20, Elenko does not specifically teach the claim’s titration scheme.  However, Elenko does teach dosage titration ([0123]: “Treatment may be initiated with smaller dosages that are less than the optimum dose of the compound. Thereafter, the dosage may be increased by small increments until the optimum balance between therapeutic effect and side effects is attained. This principle of drug titration is well understood by those of skill in the art.”) including ranges as in the instant claims ([0109]: “the medicament contains from five milligrams to 700 milligrams of xanomeline. In a preferred embodiment, the medicament contains from 25 milligrams to 300 milligrams of xanomeline.”; [0115]: “the medicament contains from one milligram to 400 milligrams of trospium chloride. In a preferred embodiment, the medicament contains from 6.5 milligrams to 200 milligrams of trospium chloride”).  Based on Elenko’s teaching, one of ordinary skill in the art would have considered routine optimization of the dosing and arrive at the claimed invention with a reasonable expectation of success.  
Regarding claim 21-27, 31, Elenko teaches treating schizophrenia comprising orally administering xanomeline and a salt of trospium as detailed supra.  Elenko also teaches in Example 7 ([0136]-[0144]) a phase 1 trial for one week where the a reduction in adverse events was found ([0141]) such as nausea or “cholinergic adverse events” ([0137], [0057]).  Based on Elenko’s teaching, one of ordinary skill in the art would have considered routine optimization of the dosing to reduce adverse events and arrive at the claimed invention with a reasonable expectation of success.  

Regarding claim 77-78, Elenko teaches treating schizophrenia comprising orally administering xanomeline and a salt of trospium as detailed supra.  Elenko also teaches in Example 7 ([0136]-[0144]) a phase 1 trial for one week where the a reduction in adverse events was found ([0141]) such as nausea or “cholinergic adverse events” ([0137], [0057]).  Based on Elenko’s teaching, one of ordinary skill in the art would have considered routine optimization of the dosing to reduce adverse events and arrive at the claimed invention with a reasonable expectation of success.  
Claims 1-27, 31-34, 60-78 are rejected under 35 U.S.C. 103 as being unpatentable over Elenko et al. (US20170095465) in view of Vaya et al. (US20060018933) and Sramek et al. (J. Clin. Pharmacology, v. 35, issue 8, Aug 1995, p. 800-806). 
Claims 1-27, 31-34, 60-75, 77-78 are rendered obvious over Elenko and Vaya as detailed supra and incorporated herein.  The claims are also obvious over the teaching of Sramek.  Regarding claim 76, specifying the salt form of the xanomeline tartrate and trospium chloride, Elenko teaches the tartaric acid salt ([0034]) and trospium chloride (claim 1) which one of ordinary skill in the art would have considered particularly because xanomeline tartrate was already known to be safe and effective as a muscarinic agonist as taught by Sramek.  Based on .  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 
Claims 1-27, 31-34, 60-78 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-46 of U.S. Patent No. 10933020 in view of Elenko et al. (US20170095465) in view of Vaya et al. (US20060018933) and Sramek et al. (J. Clin. Pharmacology, v. 35, issue 8, Aug 1995, p. 800-806). The discussion in the 35 USC 103 rejections supra is incorporated herein.  The instant claims are to a method that overlaps with the patent claims including a composition which one of ordinary skill would have a reasonable expectation of success in combining with the cited art and arriving at the claimed invention.  Therefore, the claims are obvious. 
Claims 1-27, 31-34, 60-78 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10265311 in view of Elenko et al. (US20170095465) in view of Vaya et al. (US20060018933) and Sramek et al. (J. Clin. Pharmacology, v. 35, issue 8, Aug 1995, p. 800-806). The discussion in the 35 USC 103 rejections supra is incorporated herein.  The instant claims are to a method that overlaps with the patent claims including a composition which one of ordinary skill would have a reasonable expectation of success in combining with the cited art and arriving at the claimed invention.  Therefore, the claims are obvious. 
Claims 1-27, 31-34, 60-78 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10695339 in view of Elenko et al. (US20170095465) in view of Vaya et al. (US20060018933) and Sramek et al. (J. Clin. Pharmacology, v. 35, issue 8, Aug 1995, p. 800-806). The discussion in the 35 USC 103 rejections supra is incorporated herein.  The instant claims are to a method that overlaps with . 
Claims 1-27, 31-34, 60-78 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10369143 in view of Elenko et al. (US20170095465) in view of Vaya et al. (US20060018933) and Sramek et al. (J. Clin. Pharmacology, v. 35, issue 8, Aug 1995, p. 800-806). The discussion in the 35 USC 103 rejections supra is incorporated herein.  The instant claims are to a method that overlaps with the patent claims including a composition which one of ordinary skill would have a reasonable expectation of success in combining with the cited art and arriving at the claimed invention.  Therefore, the claims are obvious. 
Claims 1-27, 31-34, 60-78 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10369144 in view of Elenko et al. (US20170095465) in view of Vaya et al. (US20060018933) and Sramek et al. (J. Clin. Pharmacology, v. 35, issue 8, Aug 1995, p. 800-806). The discussion in the 35 USC 103 rejections supra is incorporated herein.  The instant claims are to a method that overlaps with the patent claims including a composition which one of ordinary skill would have a reasonable expectation of success in combining with the cited art and arriving at the claimed invention.  Therefore, the claims are obvious. 
Claims 1-27, 31-34, 60-78 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10238643 in view of Elenko et al. (US20170095465) in view of Vaya et al. (US20060018933) and Sramek et al. (J. Clin. Pharmacology, v. 35, issue 8, Aug 1995, p. 800-806). The discussion in the 35 USC 103 rejections supra is incorporated herein.  The instant claims are to a method that overlaps with the patent claims including a composition which one of ordinary skill would have a reasonable . 
Claims 1-27, 31-34, 60-78 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 69-81 of U.S. Application No. 17167714 in view of Elenko et al. (US20170095465) in view of Vaya et al. (US20060018933) and Sramek et al. (J. Clin. Pharmacology, v. 35, issue 8, Aug 1995, p. 800-806). The discussion in the 35 USC 103 rejections supra is incorporated herein.  The instant claims are to a method that overlaps with the patent claims including a composition which one of ordinary skill would have a reasonable expectation of success in combining with the cited art and arriving at the claimed invention.  Therefore, the claims are obvious. 
This is a provisional nonstatutory double patenting rejection.
Claims 1-27, 31-34, 60-78 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 32-43 of U.S. Application No. 16880634 in view of Elenko et al. (US20170095465) in view of Vaya et al. (US20060018933) and Sramek et al. (J. Clin. Pharmacology, v. 35, issue 8, Aug 1995, p. 800-806). The discussion in the 35 USC 103 rejections supra is incorporated herein.  The instant claims are to a method that overlaps with the patent claims including a composition which one of ordinary skill would have a reasonable expectation of success in combining with the cited art and arriving at the claimed invention.  Therefore, the claims are obvious. 
This is a provisional nonstatutory double patenting rejection.

Conclusion
The claims are not in condition for allowance.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT H HAVLIN/Primary Examiner, Art Unit 1639